743 N.W.2d 917 (2008)
David KWIATKOWSKI, Plaintiff-Appellant,
v.
COACHLIGHT ESTATES OF BLISSFIELD, INC., and Daniel P. Rupp, Defendants-Appellees.
Docket No. 135036. COA No. 272106.
Supreme Court of Michigan.
February 8, 2008.
On order of the Court, the application for leave to appeal the July 3, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the July 10, 2006 order of the Lenawee Circuit Court denying summary disposition on plaintiffs negligence claim for the reasons stated in the Court of Appeals dissenting opinion. We REMAND this case to the circuit court for further proceedings not inconsistent with this order.
MARKMAN, J., dissents and states as follows:
I concur with the analysis and conclusion of the Court of Appeals and would deny leave to appeal. In particular I agree with the Court of Appeals that plaintiff's claim sounds in premises liability, not general or ordinary negligence.
CORRIGAN, J., joins the statement of MARKMAN, J.